UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-6538


TERENCE TERELL BRYAN, a/k/a Terence Bryan,

                Plaintiff – Appellant,

          and

JOHNNY CALLOWAY,

                Plaintiff,

          v.

SCDC; CAPTAIN THOMAS; SERGEANT GREEN; CORPORAL JEFFERSON;
OFFICER   MEBRIDE;  ASSISTANT   WARDEN  CARTLEDGE;  SERGEANT
MCCALL; DONNA MITCHELL, Lee Correctional Institution-IGC;
LIEUTENANT WILLIAMS; NURSE MCCASKILL; NURSE OWENS; OFFICER
SCOTT; OFFICER ABRAMS; MR. FOWLER, PCI-IGC; MS. ROACH, Law
Library; WARDEN STEVENSON; MS. ALLEN, BRCI-IGC; CAPTAIN
JONES; NFN STEVENS, BRCI Mailroom; JAMES SIMMONS, III, Chief
IGC; MARY COLEMAN, Chief IGC; DAVID TATARSKY, General
Counsel, all in their individual capacities,

                Defendants – Appellees,

          and

OFFICER JACKSON; SERGEANT MILES; OFFICER ANDERSON; OFFICER
HATCHET; OFFICER WIGTING; MAJOR PRICE,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:07-cv-00021-TLW)
Submitted:   July 23, 2009                Decided:   July 30, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terence Terell Bryan, Appellant Pro Se.    Edgar Lloyd Willcox,
II, WILLCOX BUYCK & WILLIAMS, PA, Florence, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Terence     Terell   Bryan       appeals   the    district     court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                        We

have     reviewed   the    record   and       find     no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     See Bryan v. SCDC, No. 4:07-cv-00021-TLW (D.S.C. Mar. 2,

2009).     We dispense with oral argument because the facts and

legal    contentions    are   adequately       presented     in   the    materials

before    the   court   and   argument       would   not    aid   the   decisional

process.

                                                                          AFFIRMED




                                         3